COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-15-00162-CV


Claire Duke                              §    From County Court at Law No. 1

                                         §    of Tarrant County (2015-002186-1)
v.
                                         §    September 24, 2015

American Homes 4 Rent Properties         §    Opinion by Justice Walker
Eight, LLC, a Delaware Limited
Liability Company

                                  JUDGMENT

        This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed as

moot.




                                     SECOND DISTRICT COURT OF APPEALS

                                     By __/s/ Sue Walker___________________
                                        Justice Sue Walker